PD-0870-17
                                                                          RECEIVED IN
                                      IN THE                       COURT OF CRIMINAL APPEALS
                  COURT OF CRIMINAL APPEALS OF TEXAS

                                                                          OCT 1 8 2017

DONALD ALLEN TURNER,                                                Deana Williamson, Clerk
TDCJ # 1248114,

            Appellant,



Vs                                             PDZ0870-17                  F
                                               COA NO. H-17-00^WcFSiAPpEALS
THE STATE OF TEXAS,
                                                                        OCT 2 0 20]?

             Appellee
                                                                  Deana Williamson, Clerk !
                     APPELLANT SEEKS TO SUSPEND RULES,

                          PURSUANT TO T.R.A.P.        2


TO   THE HONORABLE    JUSTICES   OF   SAID COURT:

 COMES NOW, DONALD ALLEN TURNER, hereinafter called "Appellant" in

the above numbered and styled Cause, and will show the Court ...as

follows;

                                         I


TRAP 68.3(a).   States--

 The petition and all copies of the petition must be filed with the
Clerk of the Court of Criminal Appeals


                                        II

 Appellant is incarcerated in Texas Department of Criminal Justice,
at the Jester III Unit. Appellant does not have access to a ..copy

machine, and therfore request this Court to "Suspend TRAP 68.3fa^V.

                                                    Respec t£ullyuSubjni tfpd, .

                                                    /es/Don'ald Allen Turned
APPELLANTS MOTION TO SUSPEND RULES      TRAP 2-Page 1 of 1
                   REASONS   FOR   GRANTING   REVIEW



TRAP 66.3

While neither controlling nor fully mearsuing the Court of Criminal
Appeals' discretion, the following will be considered by the Court
in deciding whether to grant discretionary review:

(a) whether a court of appeals' decision conflicts with another court
of appeals' decision on the same issue;

 The resolution of this case depends on whether Appellant's sentence
is actually illegal. IN fact, "there has never been anything in Texas
law that prevented any court with jurisdiction over a criminal case
from noticing and correcting an illegal sentence", no matter when or
how the relief was sought.
(f) whether a court of appeals has so far departed from the accepted
and usual course of judicial proceding, or so far sanctioned such a
departure by a lower court, as to call for an excercise of the Court
of Criminal Appeals' power of supervision.This Court granted habeas
relief on ineffective-assistance claim based on counseTs failure to
investigate the eligibility of prior convictions for enhancement
purposes.